Citation Nr: 0901248	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  06-01 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to an initial compensable rating for residuals of 
a contusion of the right lateral femoral cutaneous nerve.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1969 to 
December 1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
RO in St. Louis, Missouri, which granted service connection 
for status post contusion of the right lateral femoral 
cutaneous nerve and assigned a noncompensable rating.


FINDING OF FACT

The veteran's service-connected residuals of a contusion of 
the right lateral femoral cutaneous nerve have been 
manifested by mild paralysis of the right thigh.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for residuals 
of a contusion of the right lateral femoral cutaneous nerve 
are not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, 
Diagnostic Code 8529 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to the initial adjudication of the veteran's claim, a 
letter dated in May 2004 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Pelegrini II, 
18 Vet. App. at 120-21.  The letter advised the veteran of 
the information necessary to substantiate the claim, and of 
his and VA's respective obligations for obtaining specified 
different types of evidence.  The veteran was informed of the 
specific types of evidence he could submit, which would be 
pertinent to his claim, and advised to send any medical 
reports that he had.  He was also told that it was still his 
responsibility to support the claim with appropriate 
evidence.  

The Board acknowledges that the veteran was not notified of 
the requirements for establishing service connection on a 
direct basis because his original claim did not include a 
claim for direct service connection.  The veteran instead 
claimed service connection for spinal stenosis as secondary 
to his service-connected neuropathy of the right brachial 
plexus; he was properly notified of the requirements for 
establishing secondary service-connection.  Subsequently, the 
RO granted service connection on a direct basis for residuals 
of a contusion of the right lateral femoral cutaneous nerve.  

The Court has held that "the statutory scheme contemplates 
that once a decision awarding service connection, a 
disability rating, and an effective date has been made, 
section 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated."  Dingess v. Nicholson, 19 Vet. 
App. 473, 490 (2006).  In this case, the veteran's claim was 
granted, a disability rating and effective date assigned, in 
an April 2004 decision of the RO.  VA's duty to notify under 
38 U.S.C.A. § 5103(a) is discharged.  See Sutton v. 
Nicholson, 20 Vet. App. 419 (2006).  Accordingly, the Board 
concludes that any error in failing to provide adequate pre-
adjudicative notice for direct service connection, disability 
ratings, and effective dates was harmless.  See Dingess, 
19 Vet. App. at 490.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran's Social Security Administration 
records have been associated with the file.  Although the 
veteran's representative has stated that the most recent VA 
treatment records in the claims file are several years old 
and that any outstanding records should be obtained, there is 
no indication that the symptoms associated with veteran's 
service-connected disability are currently worse than 
reflected in the most recent VA treatment records.  Thus, the 
Board finds that it the medical evidence of record is 
sufficient for purposes of evaluating the veteran's initial 
rating claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the veteran appropriate VA examinations in 
August 2004 and June 2005.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's service-connected residuals of a 
contusion of the right lateral femoral cutaneous nerve since 
he was last examined.  38 C.F.R. § 3.327(a).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The 2004 and 
2005 VA examination reports are thorough and supported by VA 
medical treatment records.  Although the veteran complains 
that the pain and other problems he experiences in the right 
leg have worsened since he was evaluated at the VA 
examinations, the Board finds that such complaints concern 
symptoms that are not associated with the service-connected 
disability at issue, as further discussed below.  As noted 
above, there is no indication that the veteran's service-
connected disability has increased in severity since the last 
examination.  Therefore, the VA examinations in this case are 
adequate upon which to base a decision.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Initial Rating

The veteran seeks an initial compensable rating for his 
service-connected residuals of a contusion of the right 
lateral femoral cutaneous nerve.  For the reasons that 
follow, the Board finds that a higher initial rating is not 
warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  Id; see 
also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The veteran is presently service-connected for residuals of a 
contusion of the right lateral femoral cutaneous nerve and 
rated under Diagnostic Code 8599-8529.  See 38 C.F.R. § 
4.124a.  Diagnostic Code 8529 rates paralysis of the external 
cutaneous nerve of the thigh.  A noncompensable rating is 
assigned for mild or moderate paralysis.  A 10 percent rating 
is warranted for severe to complete paralysis.  Id.  This is 
the maximum schedular rating assignable under Diagnostic Code 
8529.  

As a preliminary matter, the Board notes that the veteran's 
original claim of service connection was for spinal stenosis 
as secondary to his service-connected neuropathy of the right 
brachial plexus.  The claim of service connection for spinal 
stenosis was denied, however service connection for residuals 
of a contusion of the right lateral femoral cutaneous nerve 
was granted.  The Board notes that when it is not possible to 
separate the effects of a service-connected disability from a 
nonservice-connected disability, 38 C.F.R. § 3.102 requires 
that reasonable doubt be resolved in the claimant's favor, 
thus attributing such signs and symptoms to the service-
connected disability.  See Mittleider v. West, 11 Vet. App. 
181 (1998).  In the present case, however, much of the 
medical evidence in the claims file does differentiate 
between the non-service connected and service-connected 
symptoms.  As the veteran is not service-connected for spinal 
stenosis or any other low back disability, any symptoms 
associated with such conditions will not be considered to the 
extent that they can be separated from the veteran's service-
connected right lateral femoral cutaneous nerve disorder.  

In the course of developing the present claim, the RO 
obtained VA treatment records, private medical records from 
S. Page, M.D. and D. Furukawa, M.D., and Social Security 
Administration (SSA) records.  VA treatment records show that 
at a June 2000 physical therapy consultation, the veteran 
complained of pain down both legs to the foot affecting 
mainly the left leg.  Treatment notes dated in 2003 and 2004 
from Dr. Furukawa reveal complaints of pain in the low back 
that goes down the back of the right leg and complaints of 
the legs feeling like they are on fire.  

Treatment records from Dr. Page show complaints of low back 
pain that radiates into both legs, particularly affecting the 
right lower extremity, as well as burning pain in the calves 
and feet.  In October 2003, neurologic tests revealed normal 
sensation to pinprick to the web of the great and second toes 
and good extension of great toe bilaterally.  Pinprick 
sensation was preserved in both lower extremities.  In March 
2004, pinprick sensation was decreased in a stocking 
distribution from the mid-calf distally.  In July 2004, 
pinprick sensation was decreased bilaterally below the knees 
and into the feet.  In August 2004, pinprick sensation was 
depressed from the mid thigh distally.  

The veteran's SSA file contains January 2004 treatment 
records from St. Joseph Hospital of Kirkwood, which show 
complaints of pain and swelling in the left foot.  
Examination of the extremities revealed moderate tenderness 
and mild swelling of the left foot.  In addition, the SSA 
file contains September 2004 treatment records from K.P. Lee, 
M.D., which show complaints of a burning sensation on the 
bottom of the feet and side of the legs for the past two 
years.  Sensory examination revealed sensation to be intact 
in the lower extremities except for mild sensory loss in the 
feet.  

The veteran was afforded VA examinations in August 2004 and 
June 2005.  At the August 2004 examination, the examiner 
reviewed the claims file in detail prior to obtaining a 
history and physical from the veteran.  It was noted that the 
veteran was involved in a bicycle accident in service in 1972 
and was diagnosed with a bruise over the inguinal ligament as 
a result of traumatic injury to the lateral femoral cutaneous 
nerve.  It was further noted that this was felt to be a 
purely sensory nerve injury that would cause no functional 
limitation and would resolve without further treatment.  At 
the examination, the veteran complained of pain radiating 
from his hips to the soles of his feet.  He reported having 
bilateral numbness and burning of the anterior thighs since 
October 2003 and numbness of both legs since the 1972 bicycle 
accident.  On physical examination, sensation to pin over the 
lower extremities revealed that sensation was intact over the 
right anterior thigh.  Strength at quadriceps, anterior 
tibialis and extensor hallucis longus was 5/5 bilaterally.  
Following the examination, the examiner gave the opinion that 
the injury to the right femoral cutaneous nerve due to the 
1972 bicycle accident did not produce any of the symptoms 
that the veteran complained of in the lower extremities.  

At the June 2005 examination, the claims file was again 
reviewed prior to the examination.  It was noted the veteran 
was found to be a poor historian and was unable to provide 
specific answers to the questions asked by the examiner, 
speaking in generalities and offering comments that were 
inappropriate for the situation.  The veteran complained of 
chronic numbness at the lateral hip radiating down the 
lateral aspect of the thigh to the lower leg and to the 
bottom of the right foot.  He also complained of a burning 
sensation at times that affected the entire right lateral 
aspect of the lower extremity.  Physical examination of the 
lower extremities revealed no gross deformity or muscle 
atrophy.  Sensory tests resulted in responses that were 
inconsistent with the objective findings.  The examiner 
noted, however, that there was some questionable evidence to 
sharp/dull discrimination problems in the right hip.  
Following the examination, the examiner gave the opinion that 
the veteran's meralgia paresthetica/injury to the right 
femoral cutaneous nerve did not produce any significant 
symptoms which would restrict the veteran from getting any 
gainful employment.  

After a thorough review of the claims file and full 
consideration of the medical evidence of record, the Board 
finds that the criteria to support an initial compensable 
rating have not been met.  In order to establish a 10 percent 
rating under Diagnostic Code 8529, the medical evidence would 
need to show severe to complete paralysis of the external 
cutaneous nerve of the thigh.  38 C.F.R. § 4.71a, Diagnostic 
Code 8529.  The evidence in this case does not show that the 
veteran's residuals of a contusion of the right lateral 
femoral cutaneous nerve represent a severe to complete level 
of impairment.  Notably, many of the veteran's complaints of 
pain and the medical findings of decreased sensation in the 
lower extremities are related to his low back disability, 
specifically spinal stenosis, which as explained above is a 
nonservice-connected disability.  These complaints and 
findings, therefore, cannot be considered in evaluating the 
severity of the veteran's right lateral femoral cutaneous 
nerve disorder.  Moreover, it was noted at the June 2005 VA 
examination that the veteran's responses to the sensory tests 
were inconsistent with the objective findings.  In this 
regard, the evidence does not reliably demonstrate decreased 
sensation of the right lateral femoral cutaneous nerve.  
Furthermore, to the extent that some of the medical evidence 
does show decreased pinprick sensation in the right thigh 
attributable to the veteran's service-connected disability, 
the Board finds that such symptoms more closely approximates 
paralysis of mild severity.  As such, the Board concludes 
that a compensable rating for residuals of a contusion of the 
right lateral femoral cutaneous nerve is not supported by the 
medical evidence of record.

The Board acknowledges that the veteran can attest to factual 
matters of which he has first-hand knowledge, e.g., that he 
experiences pain and a burning sensation in his lower 
extremities.  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005).  However, the veteran as a lay person has not 
been shown to be capable of making medical conclusions, thus, 
his statements regarding the etiology and severity of his 
disability are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992). While the veteran is competent to 
report what comes to him through his senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469- 
470 (1994).  Therefore, he cannot provide a competent opinion 
regarding the severity of his service-connected residuals of 
a contusion of the right lateral femoral cutaneous nerve.

Finally, the Board has considered the rule for staged 
ratings.  Fenderson, supra; Hart, supra.  However, the 
evidence does not show that the veteran's symptoms relating 
to the service-connected residuals of a contusion of the 
right lateral femoral cutaneous nerve have risen to a 
compensable level at any time during the period on appeal.  
Therefore, the Board concludes that staged ratings are 
inapplicable.

In light of the foregoing, the Board concludes that an 
initial compensable rating for residuals of a contusion of 
the right lateral femoral cutaneous nerve is not warranted.  
Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).




ORDER

Entitlement to an initial compensable rating for residuals of 
a contusion of the right lateral femoral cutaneous nerve is 
denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


